Case 2:18-cv-05787-WBV-MBN Document 50-10 Filed 08/26/19 Page 1 of 22




                                                Terrell000036
Case 2:18-cv-05787-WBV-MBN Document 50-10 Filed 08/26/19 Page 2 of 22




                                                         Terrell000037
Case 2:18-cv-05787-WBV-MBN Document 50-10 Filed 08/26/19 Page 3 of 22




                                                         Terrell000038
Case 2:18-cv-05787-WBV-MBN Document 50-10 Filed 08/26/19 Page 4 of 22




                                                         Terrell000039
Case 2:18-cv-05787-WBV-MBN Document 50-10 Filed 08/26/19 Page 5 of 22




                                                         Terrell000040
Case 2:18-cv-05787-WBV-MBN Document 50-10 Filed 08/26/19 Page 6 of 22




                                                                    Terrell000041
Case 2:18-cv-05787-WBV-MBN Document 50-10 Filed 08/26/19 Page 7 of 22




                                                                    Terrell000042
Case 2:18-cv-05787-WBV-MBN Document 50-10 Filed 08/26/19 Page 8 of 22




                                                                    Terrell000043
Case 2:18-cv-05787-WBV-MBN Document 50-10 Filed 08/26/19 Page 9 of 22




                                                                    Terrell000044
Case 2:18-cv-05787-WBV-MBN Document 50-10 Filed 08/26/19 Page 10 of 22




                                                                    Terrell000045
Case 2:18-cv-05787-WBV-MBN Document 50-10 Filed 08/26/19 Page 11 of 22




                                                                    Terrell000046
Case 2:18-cv-05787-WBV-MBN Document 50-10 Filed 08/26/19 Page 12 of 22




                                                                Terrell000047
Case 2:18-cv-05787-WBV-MBN Document 50-10 Filed 08/26/19 Page 13 of 22




                                                                Terrell000048
Case 2:18-cv-05787-WBV-MBN Document 50-10 Filed 08/26/19 Page 14 of 22




                                                                Terrell000049
Case 2:18-cv-05787-WBV-MBN Document 50-10 Filed 08/26/19 Page 15 of 22




                                                                    Terrell000053
Case 2:18-cv-05787-WBV-MBN Document 50-10 Filed 08/26/19 Page 16 of 22




                                                                    Terrell000054
Case 2:18-cv-05787-WBV-MBN Document 50-10 Filed 08/26/19 Page 17 of 22




                                                                    Terrell000055
Case 2:18-cv-05787-WBV-MBN Document 50-10 Filed 08/26/19 Page 18 of 22




                                                                    Terrell000056
Case 2:18-cv-05787-WBV-MBN Document 50-10 Filed 08/26/19 Page 19 of 22




                                                                    Terrell000057
Case 2:18-cv-05787-WBV-MBN Document 50-10 Filed 08/26/19 Page 20 of 22




                                                                    Terrell000058
Case 2:18-cv-05787-WBV-MBN Document 50-10 Filed 08/26/19 Page 21 of 22




                                                                    Terrell000059
Case 2:18-cv-05787-WBV-MBN Document 50-10 Filed 08/26/19 Page 22 of 22




                                                                    Terrell000060
